department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date date legend c vendor d county dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request you were recognized as exempt from federal_income_tax under sec_501 c of the code and are classified as a private_foundation as defined in sec_509 you will operate a grant making program to award scholarships to eligible students in residents of d county preference will be given to those of high school college and or professional school age catalog number 58263t letter the number and amount of scholarships you award each year will vary depending on the amount of funds you have available and will be distributed based on the financial need of the applicants c will manage the selection of recipients and distribution of funds c has staff employees who visit all of the high schools and youth-serving nonprofit agencies in d county they conduct presentations on financial aid and scholarships they also distribute fliers to the schools c will maintain records of the award recipients on your behalf eligibility for your scholarships are limited to young men and women who reside in d county who wish to obtain an education for which they have insufficient funds applicant must an beau-s citizen or permanent u s resident green card have attended at least four of the six secondary grade years at a d county school and graduate or receive a ged from the high school and be planning to attend full-time at a title iv approved college or vocational school in addition e e e students who attends private boarding schools in d must show proof that the family’s permanent address is located within d county homeschooled students must have an affidavit of approval on file with the d county office of education and have continually resided in d county during the eligibility period and students who have been a ward of d county court youth in foster care after the age of can contact c to check their eligibility status all applicants must be planning to attend full-time at a title iv approved college university vocational school graduate school or medical remain in good academic standing and be making timely progress towards a degree or vocational certificate the criteria for scholarship selection are financial need motivation and potential financial need is verified by providing a copy of the free application_for federal student aid fafsa student aid report fafsa - sar c assists students studying in standard academic programs on a traditional academic calendar student aid is not offered summer sessions research special projects part-time studies distance learning or executive mba-type programs please note online courses will be accepted as long as they are taken from the same approved institution and do not exceed more than half of the required minimum full-time units c solicits reviews and evaluates the academic achievement and financial need of graduating seniors and makes recommendations to you all scholarships are awarded on an objective and non-discriminatory basis no scholarship may be awarded to any disqualified_person as defined in code sec_4946 letter catalog number 58263t students may re-apply for a new scholarship but must submit the unofficial transcript or grade report showing units and cumulative gpa and a copy of free application_for federal student aid report you pay the scholarship funds directly to the c who will pay the university college the recipient attends for the benefit of the recipient c provides a letter to each university college specifying that the university college’s acceptance of the funds constitutes the university college’s agreement to i ii refund any unused portion of the scholarship if a scholarship recipient fails to meet any term or condition of the scholarship and notify the trustee if the scholarship recipient fails to meet any term or condition of the scholarship if the university school will not agree to such terms the c will obtain the needed reports and grade transcripts from the scholarship recipient you will investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations letter catalog number 58263t p o box cincinnati oh e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
